 THE MAY DEPARTMENT STORES COMPANYThe May Department Stores Company and Whole-sale Delivery Drivers & Salesmen Local 848,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 21-CA-20186September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on April 16, 1981, byWholesale Delivery Drivers & Salesmen Local848, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, herein called the Union, and duly served onThe May Department Stores Company, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 21, issued a complaint on May 1,1981, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and the complaint and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 8,1981, following a Board election in Case 21-RC-16426, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about April 17,1981, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On May 8,1981, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On May 26, 1981, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on May 28, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent'Official notice is taken of the record in the representation proceeding.Case 21-RC-16426, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems Inc.. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp.. 164 NLRB 378 (1967), enfd 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.258 NLRB No. 50thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent admitsthat it refused the Union's request both to bargainand to supply information which is necessary andrelevant to the Union's function as bargaining rep-resentative. In defense of such conduct, Respond-ent essentially contests the validity of the Union'scertification. Specifically, Respondent argues thatthe Board and the Regional Director improperlydenied it a hearing on its objections to the election,that such denial was prejudicial error, and that theelection results were invalid inasmuch as the labo-ratory conditions necessary for a valid electionwere not present. The General Counsel contendsthat Respondent improperly seeks to relitigateissues which were raised and decided in the repre-sentation case. We agree with the General Counsel.A review of the record, including that in therepresentation proceeding, reveals that an electionin Case 21-RC-16426, conducted pursuant to a De-cision and Direction of Election on September 26,1980, resulted in a vote of 316 to 227 in favor ofthe Union, with 45 challenged ballots. Thereafter,Respondent filed timely objections to the electionalleging that the Union, its agents, and prounionemployees engaged in several election campaignthreats, racial appeals, and acts of violence and in-timidation which interfered with the laboratoryconditions necessary for conducting a fair election.After investigation, during which both parties wereafforded the opportunity to present evidence, theRegional Director issued a Supplemental Decisionand Certification of Representative on January 8,1981, in which he overruled all of Respondent'sobjections and certified the Union as the exclusivecollective-bargaining representative of the employ-ees in the unit involved. Thereafter, Respondentfiled a timely request for review with the Board ofthe Regional Director's Supplemental Decision. Bytelegram dated March 30, 1981, the Board deniedRespondent's request for review, because it raisedno substantial issues warranting review, thereby im-plicitly finding that Respondent had not raisedissues requiring a hearing. Absent such substantialissues, a hearing is not required.22 Williams Energy Company. 218 NLRB 1080 (1975).395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy letter dated April 2, 1981, the Union made aformal demand on Respondent to bargain with itand to furnish it with information concerning theterms and conditions of employment of the em-ployees in the certified unit. By letter dated April17, 1981, Respondent informed the Union that Re-spondent refused both the formal demand of theUnion to bargain and the Union's request for infor-mation.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a corporation, has been engaged inthe operation of retail department stores and oper-ates a service facility located at 3447 GrandAvenue, Los Angeles, California. In the course andconduct of its business operations, Respondent an-nually purchases and receives goods and productsvalued in excess of $50,000 directly from supplierslocated outside the State of California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDWholesale Delivery Drivers & Salesmen Local848, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).III. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees including plant clerical employ-ees, on-call employees and regular part-timeemployees employed at the Respondent's fa-cility located at 3447 Grand Avenue, Los An-geles, California; excluding all other employ-ees, office clerical employees, furniture buyers,guards, professional employees, and supervi-sors as defined in the Act.2. The certificationOn September 26, 1980, a majority of the em-ployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 21, designatedthe Union as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton January 8, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Unfair Labor PracticesCommencing on or about April 2, 1981, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 17, 1981, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.In addition, on or about April 2, 1981, the Unionrequested Respondent to furnish the Union with in-formation concerning the terms and conditions ofemployment of the employees in the certified unit.The information requested by the Union on orabout April 2, 1981, is necessary for, and relevantto, the Union's performance of its function as theexclusive collective-bargaining representative ofthe employees in the above-described unit. Sinceon or about April 17, 1981, Respondent has failedand refused to furnish the Union said informationrequested by it.396 THE MAY DEPARTMENT STORES COMPANYAccordingly, we find that Respondent has, sinceApril 17, 1981, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.v. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement. We shall also order that Respondent,upon request, furnish to the Union the informationthat it requested on April 2, 1981.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWi. The May Department Stores Company is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. Wholesale Delivery Drivers & SalesmenLocal 848, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.3. All employees including plant clerical employ-ees, on-call employees and regular part-time em-ployees employed at the Employer's facility locat-ed at 3447 Grand Avenue, Los Angeles, California;excluding all other employees, office clerical em-ployees, furniture buyers, guards, professional em-ployees, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since January 8, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about April 17, 1981, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By refusing on or about April 17, 1981, and atall times material thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive representative of all employees of Respond-ent in the appropriate unit by refusing to furnishthe said labor organization with information con-cerning the present terms and conditions of em-ployment of the employees in the above-describedunit, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.7. By the aforesaid refusals to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,The May Department Stores Company, Los Ange-les, California, its officers, agents, successors, andassigns, shall:i. Cease and desist from:397 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Wholesale DeliveryDrivers & Salesmen Local 848, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive bar-gaining representative of its employees in the fol-lowing appropriate unit:All employees including plant clerical employ-ees, on-call employees and regular part-timeemployees employed at the Employer's facilitylocated at 3447 Grand Avenue, Los Angeles,California; excluding all other employees,office clerical employees, furniture buyers,guards, professional employees, and supervi-sors as defined in the Act.(b) Refusing to bargain collectively with theabove-named labor organization by refusing to fur-nish the said labor organization with informationconcerning the present terms and conditions of em-ployment of the employees in the above-describedunit.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, bargain collectively with theabove-named labor organization by furnishing itwith information concerning present terms andconditions of employment requested in its letter ofApril 2, 1981.(c) Post at its 3447 Grand Avenue, Los Angeles,California, facility copies of the attached noticemarked "Appendix."4Copies of said notice, onforms provided by the Regional Director forRegion 21, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonable' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Wholesale Delivery Drivers & SalesmenLocal 848, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT refuse to bargain collectivelywith the above-named labor organization byrefusing to furnish it with information con-cerning present terms and conditions of em-ployment it has requested with respect to theemployees in the unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All employees including plant clerical em-ployees, on-call employees and regular part-time employees employed at our facility lo-cated at 3447 Grand Avenue, Los Angeles,California; excluding all other employees,office clerical employees, furniture buyers,guards, professional employees, and supervi-sors as defined in the Act.WE WILL, upon request, bargain collectivelywith the above-named labor organization by398 THE MAY DEPARTMENT STORES COMPANY 399furnishing it with the information requested inits April 2, 1981, letter.THE MAY DEPARTMENT STORESCOMPANY